   Case 19-61608-grs      Doc 819  Filed 07/28/20 Entered 07/28/20 09:40:26             Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                             THE HONORABLE Gregory R. Schaaf




     IN RE:                                                           CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 07/28/2020                                                               TIME: 09:00

     ISSUE:
      765 07/16/2020       Scheduling Order. Status Hearing scheduled re: Motion for Relief from
                           Stay, filed by Cigna Health and Life Insurance Company [ECF No.
                           115]; Motion for Relief from Stay and Notice of Hearing, filed by Penn
                           Med, LLC [ECF No. 176]; Notice of Potential Assumption and
                           Assignment of Executory Contracts or Unexpired Leases and Cure
                           Amounts (St. Alexius) [ECF No. 626];Motion to (1) Conditionally
                           Approve Disclosure Statement and (2) Combine Final Hearing on
                           Approval of Disclosure Statement with Hearing on Confirmation of the
                           Plan [ECF No. 647] and Chapter 11 Trustee's Amended Motion for
                           Entry of an Order: (A) Authorizing the Sale of Substantially All of the
                           Debtors' Assets (St. Alexius) in Accordance with Approved Bid
                           Procedures, as Modified; (B) Authorizing the Assumption and
                           Assignment of Executory Contracts and Unexpired Leases in
                           Accordance with the Bid Procedures; and (C) Granting Related Relief
                           and Request for Hearing on July 29, 2020 at 9:00am EST under Section
                           363(f) [ECF No. 744]. Telephonic Status hearing to be held on
                           7/28/2020 at 09:00 AM.(kaya)

     DISPOSITION:
      Other




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory R. Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Tuesday, July 28, 2020
                                                   (rah)
